Case: 12-11102       Document: 00512419168         Page: 1     Date Filed: 10/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2013
                                     No. 12-11102
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARIA JESUS GONZALEZ, also known as Maria Gonzalez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-98-1


Before KING, DeMOSS, and GRAVES, Circuit Judges.
PER CURIAM:*
       After pleading guilty, pursuant to a written plea agreement, to
distribution of heroin, Mexican national Maria Jesus Gonzalez was sentenced
to 168 months of imprisonment, followed by a three-year term of supervised
release. For the first time on appeal, she contends that the district court erred
in ordering her to serve a term of supervised release given that she is a
deportable alien. She complains that the court failed to make any findings that



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-11102     Document: 00512419168     Page: 2   Date Filed: 10/25/2013

                                  No. 12-11102

supervised release was necessary for deterrence or protection, as required by
U.S.S.G. § 5D1.1(c).
      We review this newly raised argument for plain error only. See United
States v. Dominguez-Alvarado, 695 F.3d 324, 328 (5th Cir. 2012). Gonzalez has
failed to show any error, plain or otherwise, in connection with her sentence of
supervised release.    Section 5D1.1(c) does not apply where the term of
supervised release is required by statute. In the instant case, the district court
was required by statute to impose a three-year term of supervised release as a
result of Gonzalez’s conviction for distribution of heroin.       See 21 U.S.C.
§ 841(b)(1)(C). Accordingly, the district court’s judgment is AFFIRMED.




                                        2